Citation Nr: 0532661	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-49 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include tuberculosis.  

2.  Entitlement to an increased rating for degenerative joint 
disease at C5-6, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at a hearing 
at the RO in February 1996.  The veteran's case was remanded 
to the RO for additional development in January 1998.  The 
case is again before the Board for appellate review.

When the case was before the Board in January 1998, the Board 
referred to the RO the question of entitlement to an 
increased rating for the cervical spine disability.  The RO 
has since treated the issue as though it were on appeal, 
addressing it in a supplemental statement of the case in June 
2005.  The veteran was not told that he had to do anything 
more to perfect an appeal of this issue.  In fact, he was led 
to believe that it was in fact on appeal when the 
supplemental statement of the case was issued.  Consequently, 
given that the veteran's representative has made argument on 
this issue in presentations made in September 2005 and 
November 2005, and because the veteran was misled as to the 
status of his appeal, the Board will accept the September 
2005 presentation as a substantive appeal.


FINDINGS OF FACT

1.  The service medical records do not contain a diagnosis of 
a lung disorder or x-ray evidence of tuberculosis, nor does 
the post-service medical evidence show that tuberculosis was 
manifested to a compensable degree within three years after 
service or that the veteran ever had a lung disorder related 
to service.

2.  The available evidence shows that, in May 1996, x-rays of 
the cervical spine revealed some mild degenerative changes 
from C3 to C7 anteriorly.

3.  The veteran failed to report without explanation for a 
medical examination scheduled for the purpose of evaluating 
the current severity of the service-connected degenerative 
joint disease of the cervical spine.  


CONCLUSIONS OF LAW

1.  The veteran does not have a lung disorder, including 
tuberculosis, that is the result of disease or injury 
incurred in or aggravated by military service; tuberculosis 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.370, 3.371, 3.374, 3.655 (2005).

2.  An increased rating for degenerative joint disease at C5-
6 is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.655, 4.1, 4.7, 4.20, 4.71a (Diagnostic Codes 
5003, 5242) (2005); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5290) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records (SMRs) dated from May 1983 to 
September 1994 were associated with the claims file.  In 
February 1989, the veteran was noted to have purified protein 
derivative (PPD) results of 7 millimeters (mm) and some 
erythema.  His last negative TB tine test was noted to be in 
January 1987.  A chest x-ray obtained in February 1989 
revealed satisfactory inspiration with no evidence of active 
inflammatory diseases.  The examiner concluded that the chest 
x-ray was within normal limits.  The veteran was given a 
second PPD test for tuberculosis in August 1989.  The PPD 
test was positive and measured 10-mm by 11-mm.  Later in 
August 1989, a supplemental medical data record reported that 
the veteran did not have a positive PPD test and that the 
February 1989 test was "doubtful."  An entry dated in May 
1990 reflects that the veteran was treated with isoniazid 
from August 1989 to April 1990 after positive PPD test 
results.  A normal chest x-ray was obtained in March 1991.  

In December 1993, the veteran was noted to be negative for a 
recent history of neck trauma.  A normal chest x-ray was 
obtained in March 1994.  The veteran reported neck pain and 
was again noted to be negative for neck trauma in June 1994.  
X-rays of the cervical spine taken in June 1994 revealed 
evidence of minimal degenerative disc disease, especially at 
C5-6.  Chest x-rays taken in August 1994 were compared to 
those taken in March 1994.  The examiner reported that there 
was no change and that the chest was within normal limits.  
At the time of his separation examination in September 1994, 
the veteran was noted to be positive for tuberculosis and he 
was noted to have degenerative joint disease of the of the 
cervical spine.  

The veteran was afforded a VA examination in March 1995.  He 
reported pain in his neck and low back.  He reported that the 
pain in his neck began after a cold.  He denied any history 
of injury.  The veteran also reported a history of 
tuberculosis in 1989.  He had an x-ray at that time which was 
negative and he was treated with INH for six months.  At the 
time of the VA examination there was no cor pulmonale and the 
veteran denied any asthma or wheezes.  There was no cyanosis, 
no clubbing of the extremities, and no productive cough or 
sputum.  He denied dyspnea on exertion.  He did not have any 
effect of the disease at the time of the examination.  
Examination of the spine revealed no posture abnormality, no 
frank deformity, and no spasm of the back.  Range of motion 
was within normal limits in all directions.  There was no 
evidence of pain on motion and no neurological involvement.  
The examiner reported that the veteran had a strained lower 
back and a history of tuberculosis by history.  He was noted 
to be asymptomatic at the present time.  

X-ray reports from VA dated from March 1995 were also 
associated with the claims file.  The veteran was noted to 
have a normal lumbar spine.  The veteran was also noted to 
have normal heart and mediastinum and clear and well-expanded 
lung fields.  The physician's impression was that of a normal 
chest.  

The veteran testified at a hearing at the RO in February 
1996.  The veteran testified that he obtained treatment for a 
back condition on four or five occasions while he was in 
service.  He reported that he had constant pain in his neck 
and some pain in his back.  He testified that he was very 
active at work and his neck and back hurt if he did a lot of 
lifting and bending.  The veteran also reported that he had 
been diagnosed with tuberculosis.  He reported that he had 
been treated with INH and B6.  He testified that he had never 
been symptomatic but that he did test positive for 
tuberculosis with a tine test and with a PPD test.  He 
reported that he had not had any serious lung problems.  He 
testified that chest x-rays were clear.  He reported that he 
was concerned about obtaining service connection for 
tuberculosis in case he ever manifested symptomatology of the 
disease and required treatment.

The veteran was afforded a VA examination in May 1996.  He 
reported neck pain for a year and a half.  The examiner 
reported that the veteran ambulated without any aid.  He had 
a nonantalgic gait.  The veteran had normal heel and toe rise 
with a  normal tandem walk.  Range of motion of the cervical 
spine showed normal chin on chest which he was able to reach 
to extension of the cervical spine of 45 degrees with mild 
tenderness.  Lateral rotation and side bending of the 
cervical spine was normal and equal bilaterally.  He had 
normal sensation over C5 to T1 dermatomes.  He had no point 
tenderness over the cervical spine.  There was no muscle 
spasm.  Lumbar spine showed range of motion of 90 degrees 
bending and the veteran could touch the ground with his knees 
locked straight without apparent difficulty.  Backward 
bending was 45 degrees, side rotation both to the left and to 
the right is normal and 45 degrees.  X-rays of the cervical 
spine showed some mild degenerative changes from C3 to C7 
anteriorly.  The neural foramina were clear.  Odontoid views 
were normal.  The examiner's final assessment was that the 
veteran had a normal neurological and muscular examination.  
He reported that the veteran had some mild cervical 
degenerative arthritis by x-ray.  

Private treatment records from Fulton County Medical Center 
dated from September 1995 to October 1997 were also 
associated with the claims file.  The veteran was treated for 
lumbosacral strain in September 1995.  The veteran sought 
medical attention for back pain in September 1997.  The 
veteran was diagnosed with a moderate sized, broad based 
postero-central disc herniation at L4/S1 level in September 
1997.  There was no evidence of spinal stenosis.  The veteran 
was noted to have only four lumbar vertebrae.  There was no 
evidence of fracture, degenerative changes, or destructive 
bony lesions seen.  The remaining disk levels were noted to 
be normal.  The veteran received physical therapy for pain, 
decreased range of motion, and decreased strength in the 
lower back in September 1997.  The veteran was treated with 
an epidural injection in October 1997.  He reported almost 
instantaneous relief with the epidural steroids.  He was 
assessed with focal or neurologic deficits.  Later that 
month, the veteran was assessed with a herniated nucleus 
pulposus, L4-S1 with resolving symptomatology.  

Private treatment reports from Somerset Family Practice 
Associates dated from November 1975 to May 1999 were also 
associated with the claims file.  In September 1995, the 
veteran reported that the onset of low back pain after 
lifting not particularly heavy materials at work.  He was 
diagnosed with lumbosacral strain.  In February 1998, the 
veteran reported a back ache.  The veteran was prescribed bed 
rest.  He was noted to have a history of lumbosacral strain 
and a broad based herniated disk in April 1998.  

A letter from W. Milroth, M.D., dated in April 2000 was 
associated with the claims file.  Dr. Milroth reported that 
he had evaluated the veteran for a back injury which occurred 
at the veteran's place of employment.  He was diagnosed with 
acute lumbosacral strain.  He reported that the veteran 
demonstrated negative straight leg raising bilaterally, deep 
tendon reflexes were brisk bilaterally, and the veteran was 
markedly anxious.  The veteran was prescribed medication for 
the pain.  

The veteran was scheduled for VA joints and spine 
examinations in June 2003 for which he was unable to report.  
VA orthopedic and pulmonary examinations were scheduled for 
October 2003.  The veteran failed to report for the 
examinations.



II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including tuberculosis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within a certain 
time of separation from qualified service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In the case of tuberculosis, it must be manifested 
to a compensable degree within 3 years.  38 C.F.R. § 3.307.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations addressing service connection for tuberculosis 
provide that x-ray evidence alone may be adequate for grant 
of direct service connection for pulmonary tuberculosis.  
When under consideration, all available service department 
films and subsequent films will be secured and read by 
specialists at designated stations who should have a current 
examination report and x-ray.  Resulting interpretations of 
service films will be accorded the same consideration for 
service connection purposes as if clinically established; 
however, a compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  38 
C.F.R. § 3.370(a) (2005).

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1) (2005).

Service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including the evidence favoring 
or opposing tuberculosis activity, that such diagnosis was 
incorrect.  Doubtful cases may be referred to the Chief 
Medical Director in Central Office.  38 C.F.R. § 3.374(a) 
(2004).  Diagnosis of active pulmonary tuberculosis by the 
medical authorities of the VA as the result of examination, 
observation, or treatment will be accepted for rating 
purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.  38 C.F.R. § 3.374(b).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
x-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).

The Board notes that the veteran was scheduled for a VA 
examination for which he failed to appear.  When an 
examination is required to grant the benefit sought, and a 
claimant fails to report for the examination scheduled in 
conjunction with an original compensation claim, and does so 
without good cause, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  The RO notified the veteran of the examination.  The 
RO wrote to the veteran and notified him that he had failed 
to appear for an examination scheduled in June 2003 and that 
he would be rescheduled for another examination.  The 
examination was scheduled for October 2003.  The veteran was 
informed that his failure to report for the examination could 
result in an adverse decision in his appeal.  The veteran did 
not respond to the letter.  Consequently, it may not be said 
that the veteran had good cause for his failure to report.

In this case there is no evidence of a lung disorder nor is 
there evidence of a diagnosis of tuberculosis.  The veteran's 
SMRs reflect that he had reactions to PPD skin tests 
performed in February 1989 and August 1989.  All chest x-rays 
taken while the veteran was in service were within normal 
limits and the veteran was in fact never diagnosed with 
tuberculosis.  Post-service medical records do not include 
any reference to a diagnosis of a lung disorder or 
tuberculosis and there is no x-ray evidence of a diagnosis of 
tuberculosis.  The veteran testified that he has never been 
symptomatic and that he has never had any trouble with his 
lungs.  

As noted above, the veteran failed to appear for the first VA 
examination scheduled.  A second examination was scheduled 
for the purpose of determining whether he had any evidence of 
a lung disability or tuberculosis and to determine whether 
any current diagnosis could be linked to the veteran's 
service.  The veteran failed to appear for the examination. 

The Board notes that the veteran has alleged that he has 
tuberculosis which is related to service.  While the veteran 
is capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no competent evidence to show that the veteran had a 
lung disorder or a diagnosis of tuberculosis in service or 
within the three-year presumptive period to a compensable 
degree.  There is no current diagnosis of a lung disorder or 
tuberculosis.  Accordingly, the preponderance of the evidence 
is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a lung disorder.  See Gibert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

B.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. §§ 1110, 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran's degenerative joint disease of the cervical 
spine has been rated as 10 percent disabling under Diagnostic 
Code 5003-5290 (degenerative arthritis, based on limitation 
of motion).  38 C.F.R. § 4.71a (2003).  

Diagnostic Code 5003 provides that arthritis is rated as 
limitation of motion for the specific joint involved (in this 
case, limitation of motion of the cervical spine, Diagnostic 
Code 5290).  In rating arthritis claims, if limitation of 
motion is noncompensable under the diagnostic code for the 
joint involved, a rating of 10 percent is for application for 
each such major joint or group of joints involved.

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) were as follows.  For rating of 10 percent: slight 
limitation of motion.  For rating of 20 percent: moderate 
limitation of motion.  For rating of 30 percent: severe 
limitation of motion.

On September 26, 2003, a new General Rating Formula for 
Diseases and Injuries of the Spine came into effect.  
Subjective criteria for limitation of motion such as "slight" 
to "moderate" to "severe" were replaced with objective 
criteria based on range of motion measurements.  Diagnosis 
Code 5290 (limitation of motion of the cervical spine) was 
eliminated.

The Board notes that the veteran was scheduled for a VA 
examination for which he failed to appear.  When an 
examination is required to grant the benefit sought, and a 
claimant fails to report for the examination scheduled in 
conjunction with an original compensation claim, and does so 
without good cause, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  The RO notified the veteran of the examination.  The 
RO wrote to the veteran and notified him that he had failed 
to appear for the examination scheduled in June 2003 and that 
he would be rescheduled for another examination.  He was 
informed that his failure to report for the examination could 
result in an adverse decision in his appeal.  The veteran did 
not respond to the letter.  Consequently, it may not be said 
that the veteran had good cause for his failure to report.

Because the available medical record-showing some mild 
degenerative changes from C3 to C7 anteriorly without 
specific functional losses shown, such as limitation of 
motion-does not provide a basis for concluding that the 
veteran's disability is "moderately severe," under the old 
criteria or that he met the limitation of motion requirements 
for a higher rating under the new criteria, the examination 
scheduled for October 2003 was necessary to help establish 
the benefit sought.  Given that such evidentiary development 
was required, and because the veteran failed to report for 
the examination without good cause shown, the claim for 
increase must be denied.  (The veteran was notified of this 
possibility in a letter dated in October 2003.)

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in March 2001 and informed him of 
that the Veterans Claims Assistance Act of 2000 was enacted.  
In March 2005, the RO wrote to the veteran and informed him 
of the evidence necessary to establish entitlement to service 
connection.  He was also advised to submit evidence showing 
that he had an increase in persistent or recurrent symptoms 
of his service-connected disability.  The RO informed the 
veteran of the evidence which had been obtained and advised 
him to submit any other evidence in his possession.  The 
veteran failed to respond to the letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The veteran was scheduled for VA examinations in October 2003 
for which he failed to report.  As noted above, the 
provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication of the issues.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for a lung disorder, to 
include tuberculosis, is denied.  

Entitlement to an increased rating for degenerative joint 
disease at C5-6 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


